Reversed and Rendered and Opinion filed July 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00409-CV

                    IN THE INTEREST OF N.H., A CHILD

                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-36800

                                     OPINION

      May a trial court overrule the wishes of a parent and award visitation rights to
a nonparent who has no biological or legal relationship to the child? On the facts of
this case, our answer is “no.”

      The trial court reached the opposite conclusion after making a finding that the
parent was unfit, but that finding has no evidentiary support. Moreover, the trial
court’s finding of unfitness is inconsistent with a separate finding that the parent
should be awarded managing conservatorship.

      The trial court also found that the child would suffer significant effects if the
nonparent were denied visitation. In making that finding, the trial court appeared to
invoke the statutory standard that applies to grandparents who seek visitation of their
grandchildren. The nonparent here was not a grandparent, and there is no comparable
statute applicable to nonparents who have no biological or legal relationship to the
child. Nevertheless, we agree with the trial court that such nonparents should be
expected to meet the same demanding burden of proof as grandparents in matters
concerning visitation. In other words, to be entitled to visitation, the nonparent must
establish at a minimum that the denial of visitation would significantly impair the
child’s physical health or emotional well-being. But as we explain further below, the
nonparent here failed to carry that heavy burden.

      We accordingly reverse the trial court’s order and render judgment denying
the nonparent’s petition.

                                 BACKGROUND

      The parties in this case are two women who were formerly in a dating
relationship. For ease of reference, we identify them in this opinion as the Mother
and the Ex-Girlfriend.

      During their relationship, the Mother became pregnant with the assistance of
reproductive technology. The Ex-Girlfriend was closely involved in the pregnancy.
The Ex-Girlfriend helped select the anonymous sperm donor, she attended many
doctor’s appointments, and she even paid for some of the genetic testing.

      The Mother gave birth to a daughter, whom we identify as the Child. The Ex-
Girlfriend was present for the delivery and cut the umbilical cord. The Ex-Girlfriend
was given a hospital band and treated like a parent, but the Ex-Girlfriend was not
listed on the Child’s birth certificate, and the Ex-Girlfriend never signed any sort of
acknowledgment of parentage.



                                          2
      The Ex-Girlfriend, the Mother, and the Child lived together as a family in the
Ex-Girlfriend’s house. The Ex-Girlfriend saw the Child on a daily basis and fulfilled
all of the duties of a parent. The Ex-Girlfriend bathed, fed, and nurtured the Child.
She took the Child to daycare. The Mother also held the Ex-Girlfriend out to the
public as the Child’s second mom. The Mother and the Ex-Girlfriend had
discussions about marriage and adoption, but neither of those events ever occurred.

      The Mother and the Ex-Girlfriend ended their relationship when the Child was
approximately sixteen months old. The Mother moved out of the Ex-Girlfriend’s
house and into her own house, but the Mother continued to allow the Ex-Girlfriend
to visit the Child. These visitations were not on a regular schedule. The Mother
would sometimes withhold the Child from the Ex-Girlfriend for various reasons.
One of these reasons was that the Mother was upset that the Ex-Girlfriend was dating
another woman. Another reason was that the Mother wanted to gradually reduce the
Ex-Girlfriend’s presence in the Child’s life so that the separation would not seem so
abrupt.

      About a month after the breakup, the Ex-Girlfriend filed this suit affecting the
parent-child   relationship.   The   Ex-Girlfriend     requested   joint   managing
conservatorship, with the Mother having the exclusive right to determine the Child’s
residence. In the alternative, the Ex-Girlfriend requested that the Mother should be
appointed as the sole managing conservator, and that the Ex-Girlfriend should be
appointed as the possessory conservator.

      In 2018, before the Child’s second birthday, an associate judge conducted an
evidentiary hearing to consider the issuance of a temporary order. At the conclusion
of that hearing, the associate judge appointed the Mother as the temporary sole
managing conservator and the Ex-Girlfriend as the temporary possessory
conservator. The Mother requested a de novo hearing before another judge, and

                                           3
following another evidentiary hearing, that other judge confirmed the associate
judge’s order. In neither hearing did the Ex-Girlfriend ever contend that the Mother
was an unfit parent.

      In 2021, after the Child’s fourth birthday, the case was tried to the bench.
Breaking with her previous testimony, the Ex-Girlfriend opined that the Mother was
not fit, at least in 2019 and 2020. When asked whether she believed that the Mother
was currently able to meet the Child’s needs, the Ex-Girlfriend responded, “I don’t
know.”

      The Mother testified that she still wants the Ex-Girlfriend to have an active
role in the Child’s life. However, the Mother insisted that she—and not the court—
should have the power to decide when those visitations can occur. The Mother
opined that she was a fit parent and that she was more than capable of making the
appropriate decisions about visitation herself. Indeed, the Mother emphasized that
she disregarded the advice of her lawyers and permitted the Ex-Girlfriend to have
visitation with the Child after the Ex-Girlfriend filed this suit and before the trial
court issued its temporary order.

      The judge entered a final order that tracked the temporary order. In other
words, the judge appointed the Mother as the sole managing conservator and the Ex-
Girlfriend as the possessory conservator with a standard possession order. The
Mother did not request child support, but even if she had, the trial judge could not
have ordered it, absent some agreement, because only a parent can be obligated to
pay child support.

      The trial judge also signed findings of fact and conclusions of law. Even
though the judge found that the Mother’s appointment as the sole managing
conservator was in the Child’s best interest, the judge separately found that the
Mother was an unfit parent.
                                          4
      The Mother now challenges this order.

                                     STANDING

      The Ex-Girlfriend’s standing has not been challenged on appeal, but because
standing is jurisdictional, this court may address it on its own.

      The Texas Family Code provides that a person may bring an original suit
affecting the parent-child relationship, provided that the person “has had actual care,
control, and possession of the child for at least six months ending not more than 90
days preceding the date of the filing of the petition.” See Tex. Fam. Code
§ 102.003(a)(9).

      The Ex-Girlfriend satisfied this statutory requirement. She lived with the
Child for the first sixteenth months of the Child’s life, during which time she fulfilled
all of the duties and responsibilities of a parent. The Ex-Girlfriend also filed her suit
less than ninety days after the Mother and the Child moved out of the Ex-Girlfriend’s
house. Based on these facts, we conclude that the Ex-Girlfriend has standing. See In
re H.S., 550 S.W.3d 151, 160 (Tex. 2018) (“In sum, a nonparent has ‘actual care,
control, and possession of the child’ under section 102.003(a)(9) if, for the requisite
six-month time period, the nonparent served in a parent-like role by (1) sharing a
principal residence with the child, (2) providing for the child’s daily physical and
psychological needs, and (3) exercising guidance, governance, and direction similar
to that typically exercised on a day-to-day basis by parents with their children.”).

                       THE FIT-PARENT PRESUMPTION

      The trial court is afforded wide latitude when establishing the terms and
conditions of conservatorship. See In re J.J.R.S., 627 S.W.3d 211, 218 (Tex. 2021).
Because conservatorship decisions are “intensely fact driven,” the trial court must
normally balance and consider numerous factors. See Lenz v. Lenz, 79 S.W.3d 10,

                                           5
19 (Tex. 2002). But the primary factor must always be the best interest of the child.
See Tex. Fam. Code § 153.002.

      When making its best-interest determination, the trial court must give “special
weight” to the fundamental liberty interest of parents to make decisions concerning
the care, custody, and control of their children. See Troxel v. Granville, 530 U.S. 57,
66, 70 (2000) (plurality op.). This special weight is a legal presumption that a fit
parent acts in the best interest of his or her child. Id. at 68–69. And this fit-parent
presumption applies in any proceeding in which a nonparent seeks conservatorship
or access over the objection of a parent. See In re C.J.C., 603 S.W.3d 804, 817 (Tex.
2020) (orig. proceeding).

      The trial court here believed that the Ex-Girlfriend developed enough
evidence to overcome the fit-parent presumption. In its findings of fact and
conclusions of law, the trial court found both that the Mother was unfit, and that the
Child would suffer significant effects if the Ex-Girlfriend were denied visitation. We
review these findings for an abuse of discretion. See In re J.A.J., 243 S.W.3d 611,
616 (Tex. 2017).

                       THE FITNESS OF THE MOTHER

      We begin with the finding that the Mother is unfit, which the Mother argues
is unsupported by the evidence. The Mother does not specify whether she is making
a legal or factual sufficiency challenge, but the tenor of her argument suggests that
she is claiming that there is legally insufficient evidence to support the trial court’s
finding.

      As a threshold matter, the Ex-Girlfriend contends that the Mother waived this
argument by neither objecting nor requesting amended or additional findings of fact
in the trial court. But legal sufficiency challenges may always be raised for the first


                                           6
time on appeal. See Tex. R. App. P. 33.1(d). And even though legal sufficiency is
not an independent ground of error in family law cases, it is a factor to consider when
deciding whether the trial court abused its discretion. See In re N.H.N., 580 S.W.3d
440, 445 (Tex. App.—Houston [14th Dist.] 2019, no pet.). We accordingly consider
the Mother’s argument.

       The test for fitness is whether the parent can adequately care for the child. See
C.J.C., 603 S.W.3d at 818 (“Since Troxel, we have consistently applied Troxel’s
holding that ‘so long as a parent adequately cares for his or her child (i.e., is fit),
there will normally be no reason for the State to inject itself into the private realm of
the family.’”).

       When deciding whether there is legally sufficient evidence that the Mother is
not fit under this test, we review the record in the light most favorable to the trial
court’s finding, crediting favorable evidence if a reasonable factfinder could and
disregarding contrary evidence unless a reasonable factfinder could not. See City of
Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). The evidence is sufficient to
support the finding if the evidence rises to a level that would enable reasonable and
fair-minded people to differ in their conclusions. Id. at 822. The evidence is
insufficient to support a finding only if (a) there is a complete absence of evidence
of a vital fact, (b) the court is barred by rules of law or evidence from giving weight
to the only evidence offered to prove a vital fact, (c) the evidence offered to prove a
vital fact is no more than a mere scintilla, or (d) the evidence conclusively establishes
the opposite of the vital fact. Id. at 810.

       The Ex-Girlfriend did not expressly testify that the Mother was currently unfit
at the time of trial, but the Ex-Girlfriend questioned the Mother’s ability to parent
the Child based on three broad “concerns.”



                                              7
      First, the Ex-Girlfriend expressed a concern that the Mother had used the
Child as a pawn. This concern appears to refer to the occasions when the Mother
became angry with the Ex-Girlfriend and chose to withhold the Child from the Ex-
Girlfriend. But even if we take the Ex-Girlfriend’s concern as true, it does not
demonstrate that the Mother is failing to adequately care for the Child. Moreover,
the occasions referenced by the Ex-Girlfriend predated the temporary order, and the
evidence showed that, after a cooling-off period, the Mother always reinitiated visits
between the Child and the Ex-Girlfriend.

      Second, the Ex-Girlfriend expressed a concern that the Mother was verbally
and emotionally abusive. This concern appears to refer to the text messages between
the parties, which exhibited a toxic relationship. Nevertheless, the text messages
only established that the parties were abusive towards each other. There was no
evidence that the Mother has ever been abusive towards the Child.

      Third, the Ex-Girlfriend expressed a concern that the Mother has a problem
with drinking, pills, and depression. The Ex-Girlfriend referenced once incident
where the Mother was arrested for driving while intoxicated, but the Child was not
a passenger in the Mother’s vehicle, nor was anyone ever injured in that incident.
The Ex-Girlfriend also referenced an incident where the Mother consumed vodka
and Xanax together, which resulted in the Mother exhibiting unusual behavior.
Again, no one was ever injured in that incident. The Ex-Girlfriend also referenced
an incident where the Mother expressed a suicidal thought. But again, no one was
ever injured, and the evidence was uncontroverted that the Mother had stopped
drinking months before the trial began and is currently seeing a therapist. These
incidents do not show that the Mother is unfit. Cf. Lewelling v. Lewelling, 796
S.W.2d 164, 167 (Tex. 1990) (evidence that the mother visited a psychiatric hospital
did not constitute evidence that placement with the mother would emotionally impair

                                           8
the child); Madore v. Strader, No. 14-20-00147-CV, 2021 WL 4617936, at *2 (Tex.
App.—Houston [14th Dist.] Oct. 7, 2021, no pet.) (mem. op.) (the father was
appointed as a joint managing conservator with the right to determine the child’s
primary residence, despite his admission of previous alcohol abuse).

      The Ex-Girlfriend had personal knowledge of all of the aforementioned
incidents at the time that they occurred, but since the breakup, the Ex-Girlfriend has
never sought the appointment of an amicus attorney to represent the interests of the
Child. The Ex-Girlfriend has never contacted the authorities to ask for a welfare
check—not even the Mother’s new neighbor, who is a CPS caseworker and
mandatory reporter. Nor has the Ex-Girlfriend ever called for any sort of custody
evaluation, alcohol assessment, or psychological evaluation.

      The trial court’s finding that the Mother is unfit is inconsistent with its other
finding that the Mother’s appointment as sole managing conservator is in the Child’s
best interest. Those findings cannot both be true. See Tex. Fam. Code § 153.131(a)
(providing that the trial court must appoint a parent as managing conservator unless
the court determines that the appointment would significantly impair the child’s
physical health or emotional development).

      The trial court’s appointment of the Mother as sole managing conservator is
in keeping with the evidence that she can adequately care for the Child. This
evidence demonstrated that the Mother owns her own home. She is married to
another woman. She is employed by a large oil and gas company (the same as the
Ex-Girlfriend). She feeds and clothes the Child. She takes the Child to medical
appointments. She has enrolled the Child in daycare. Even the Ex-Girlfriend testified
that the Mother is a “great parent.” This evidence conclusively established the
opposite of unfitness.



                                          9
       We conclude that the trial court abused its discretion when it found that the
Mother was unfit.

                 THE EFFECT OF THE MOTHER’S FITNESS

       The Mother argues that if she is a fit parent, as the evidence conclusively
established, then the trial court had no discretion but to defer to her wishes and to
deny the Ex-Girlfriend’s request for conservatorship. In support of this argument,
the Mother relies on this court’s decision in In re S.D., No. 14-20-00851-CV, 2021
WL 3577852 (Tex. App.—Houston [14th Dist.] Aug. 10, 2021, orig. proceeding)
(mem. op.) (per curiam).

       The Mother seems to construe S.D. as holding that the wishes of a fit parent
are absolute, but that construction is not consistent with our overall analysis in that
case, or with the authorities to which we directly cited.

       S.D. involved a dispute between a parent and grandparent, and we ultimately
held that the “Grandmother did not overcome the fit-parent presumption that Mother
acts in the best interest of the child.” Id. at *6. Even though we concluded that the
grandparent had failed to carry her burden of proof, we directly recognized that the
fit-parent presumption was rebuttable, which is contrary to a rule that the wishes of
a fit parent are absolute.

       In support of our analysis, we directly cited to In re Derzapf, 219 S.W.3d 327
(Tex. 2007) (orig. proceeding) (per curiam), which further refutes the Mother’s
proposed rule that the wishes of a fit parent are absolute. Id. at 333–34 (recognizing
that the father was “a fit parent by all accounts,” but still considering whether the
father was not acting in the child’s best interest by refusing to permit grandparent
visitation).



                                          10
      We also cited heavily to the Texas Supreme Court’s recent decision in C.J.C.,
which contains the following passage:

      When a nonparent requests conservatorship or possession of a child, the
      child’s best interest is embedded with the presumption that it is the fit
      parent—not a court—who makes the determination whether to allow
      that request. No party alleges, no evidence demonstrates, and no court
      finding exists that [the child’s] father is unfit to be her parent. Nor is
      there evidence or findings rebutting the resulting presumption that [the
      child’s] father acts in her best interest.

C.J.C., 603 S.W.3d at 820.

      The last two sentences of this passage demonstrate that the fitness of the
parent “result[s]” in a “presumption” that the parent acts in the child’s best interest,
and that this presumption is “rebutt[able].” Thus, contrary to the Mother’s argument
on appeal, her fitness as a parent does not mean that her child-rearing decisions
require absolute deference. See In re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“While
parental rights are of constitutional magnitude, they are not absolute.”); Troxel, 530
U.S. at 92–93 (Scalia, J., dissenting) (remarking that “no one believes the parental
rights are to be absolute”). Instead, her fitness as a parent means that the trial court
was required to presume that she acted in the best interest of the Child when she
decided how frequently or infrequently to allow visitation with the Ex-Girlfriend.

      During oral argument, the Ex-Girlfriend argued that this fit-parent
presumption should not apply because the Child viewed her as a parent. We cannot
accept that argument. The trial court specifically found that the Ex-Girlfriend was a
nonparent, and the Ex-Girlfriend has not presented any legal basis for setting aside
that finding. She did not adopt the Child, which would have otherwise provided a
statutory basis for treating her as a parent. See Tex. Fam. Code § 160.201. She did
not enter into any kind of novel gestational agreement with the Mother as an
“intended parent.” See Tex. Fam. Code § 160.754. Nor did she advocate for any sort

                                          11
of extension of the law regarding presumptive fathers. See Tex. Fam. Code
§ 160.204.

       We hold that under C.J.C., the fitness of the Mother gives rise to a
presumption that the Mother acts in the best interest of the Child when she makes
child-rearing decisions, including visitation decisions. The question we must now
confront is whether the Ex-Girlfriend successfully rebutted that presumption.

                THE EX-GIRLFRIEND’S BURDEN OF PROOF

       In deciding whether the Ex-Girlfriend rebutted the fit-parent presumption, we
must first determine her burden of proof, which is an issue that was not decided in
S.D.

       The Legislature has determined the burden of proof for some types of
nonparents who seek visitation over a fit parent’s objection, but as of yet, this burden
has been limited to just grandparents. See Tex. Fam. Code § 153.433(a)(2). For all
other types of nonparents like the one here who has only fictive kinship, the
Legislature has not provided any statutory guidance. See C.J.C., 603 S.W.3d at 823
(Lehrmann, J., concurring) (“The question of the degree of evidence necessary to
overcome the presumption that a fit parent’s decisions are in the best interest of the
child when a nonparent who has acted in a parent-like role seeks visitation remains
unanswered.”); see also In re N.B., No. 04-15-00095-CV, 2015 WL 4479758, at *1
n.1 (Tex. App.—San Antonio July 22, 2015, no pet.) (mem. op.) (“Fictive kinship is
a phrase used to describe family relationships or ties that are based [on] neither
consanguineal (blood) nor affinal (by marriage) ties.”).

       We do not construe the absence of such guidance as implying that nonparents
like the Ex-Girlfriend are categorically precluded from being appointed as
possessory conservators. The Family Code provides that “if a managing conservator


                                          12
is appointed, the court may appoint one or more possessory conservators.” See Tex.
Fam. Code § 153.006(a). Because this general provision does not distinguish
between parents and nonparents, it can be interpreted to authorize the appointment
of any nonparent with standing as a possessory conservator—not just a nonparent
who happens to be a grandparent. Although this authorization does not inform the
Ex-Girlfriend’s burden of proof, other provisions reflect a legislative judgment that
there must be a showing of harm to the child before any sort of nonparent can obtain
court-ordered visitation.

      The clearest reflection of this judgment is the statute for grandparent
visitation, which provides that the grandparent can only obtain possession if the
grandparent shows by a preponderance of the evidence that the denial of possession
“would significantly impair the child’s physical health or emotional well-being.” See
Tex. Fam. Code § 153.433(a)(2).

      A similarly worded standard appears in the separate statute governing parents
as managing conservators. That statute provides that when there is only one parent,
as there is here, the trial court must appoint that parent as sole managing conservator,
unless the appointment would “significantly impair the child’s physical health or
emotional development.” See Tex. Fam. Code § 153.131(a).

      Another similarly worded statute provides that if a parent is not appointed as
a managing conservator, then the parent must be appointed as a possessory
conservator unless that possession “would endanger the physical or emotional
welfare of the child.” See Tex. Fam. Code § 153.191.

      None of these statutes specifically answers the question here, but they all
evince a policy judgment that the fundamental rights of parents cannot be infringed
by a court absent some compelling reason, and that reason must typically involve
the health and welfare of the child.
                                          13
       The Mother argues that the burden on a nonparent such as the Ex-Girlfriend
should be at least as onerous as the burden for a grandparent seeking visitation. The
Ex-Girlfriend has not expressed any sort of agreement that her burden should be the
same as the burden that applies to grandparents. The Ex-Girlfriend actually believes
that she was not required to produce evidence of significant impairment because she
did not seek managing conservatorship, but that explanation is factually untrue, and
it misses the legal point in this visitation dispute.

       The Ex-Girlfriend also refers us to cases from other jurisdictions, which have
supposedly established factors in which a “psychological parent” can obtain
nonparent visitation. The Ex-Girlfriend does not specifically advocate that we adopt
one set of factors over another. One of the factors identified in her brief references
the existence of a “bonded, dependent relationship parental in nature.” Though this
factor does not directly reference any sort of harm to the child, it suggests indirectly
that the severing of a bonded relationship would result in significant emotional harm,
which tends to track the policy judgment of our Legislature that the fundamental
rights of parents should not be infringed unless the health or welfare of the child is
at stake.

       We encourage the Legislature to provide clearer guidance in this area, but
until it does so, we believe based on the current state of our laws that a nonparent
with standing who has no biological or legal relationship to the child cannot obtain
court-ordered possession of a child over the wishes of a fit parent unless the
nonparent proves, at a minimum, that the denial of possession would significantly
impair the child’s physical health or emotional well-being. We now consider
whether the Ex-Girlfriend carried that burden of proof.




                                            14
             NO EVIDENCE OF SIGNIFICANT IMPAIRMENT

      The trial court made a finding that “the child will suffer significant effects if
[the Ex-Girlfriend] is removed from the child’s life,” which is language that closely
resembles the “significant impairment” standard that applies to grandparents. The
trial court also found that these significant effects were “emotional harm” and
“psychological harm.” Viewing the record in the light most favorable to these
findings, we nonetheless conclude that they lack evidentiary support.

      In other cases where we have applied the “significant impairment” standard,
we have said that the “link between the parent’s conduct and harm to the child may
not be based on evidence which merely raises a surmise or suspicion of possible
harm.” See In re F.E.N., 542 S.W.3d 752, 770 (Tex. App.—Houston [14th Dist.]
2018), pet. denied, 579 S.W.3d 74 (Tex. 2019) (per curiam). We have also
recognized that “significant impairment has been inferred from uprooting a child
from a nonparental caretaker when the removal would be ‘devastating’ or akin to
‘psychological amputation’ or cause ‘serious psychological damage,’” but we
further indicated that there must be some evidence explaining how the impairment
would manifest as “significant.” See In re J.C., 346 S.W.3d 189, 194–95 (Tex.
App.—Houston [14th Dist.] 2011, no pet.).

      Here, the Ex-Girlfriend did not produce any expert testimony from a therapist
or psychologist. Instead, she offered her own lay opinion as to what would happen
if she were removed from the Child’s life:

      Q.     And is [the Mother] asking for the Court to deny all your relief
             requested?
      A.     Yes.
      Q.     Do you think [the Child] would be affected by that?
      A.     Yes.

                                          15
      Q.      And why do you think [the Child] would be affected by that?
      A.      Because she knows me as her mom. She has two moms. She has
              told me she has two moms. She has told other friends and family
              that she has two mommies. She would feel like I was abandoning
              her if I’m not in her life.
      This testimony does not establish how the harm would manifest, or even
whether it would be significant. At most, the testimony only raises a surmise or
suspicion of harm. Following analogous precedent, we conclude that the trial court
abused its discretion when it found that the Child would suffer significant effects if
the Ex-Girlfriend were denied court-ordered visitation. See In re Scheller, 325
S.W.3d 640, 643–44 (Tex. 2010) (orig. proceeding) (per curiam) (concluding that
the trial court abused its discretion by appointing a grandparent as temporary
possessory conservator where the strongest evidence of impairment established
merely that the children displayed anger and experienced instances of isolated bed-
wedding and nightmares); J.C., 346 S.W.3d at 195 (“Although the record contains
some testimony that uprooting [the child] from the [grandparents] would exacerbate
her separation anxiety and be harmful to her sense of loss, in no way does the
evidence establish that such harm would cause a significant impairment to her
emotional development.”).

      We likewise conclude that the Ex-Girlfriend failed to carry her burden of
proof, and that the trial court abused its discretion when it overruled the wishes of
the Mother.

                               ATTORNEY’S FEES

      The Mother has requested attorney’s fees, but she has not supported her
request with any argument or citation to authority. We overrule that request as
inadequately briefed. See Tex. R. App. P. 38.1(i).


                                         16
                                  CONCLUSION

      The trial court’s order is reversed and judgment is rendered denying the Ex-
Girlfriend’s petition. Cf. In re J.R.D., No. 05-06-01554-CV, 2007 WL 4415879, at
*2 (Tex. App.—Dallas Dec. 19, 2007, no pet.) (mem. op.) (reversing an order and
rendering judgment denying the grandparents’ petition for access and visitation
because the grandparents failed to satisfy their burden of proof).




                                       /s/    Tracy Christopher
                                              Chief Justice



Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         17